           Case 1:17-cr-10243-IT Document 378 Filed 08/23/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                                             Case No. 17-cr-10243-IT

CHRISTOPHER CONDRON,

                  Defendant.


                 DEFENDANT’S AMENDED PROPOSED WITNESS LIST

       Pursuant to the Court’s Pre-trial Order of March 15, 2021, see Dkts. 308 and 310,

Defendant Christopher Condron hereby submits the following amended list of potential

witnesses that he may call in his case-in-chief. The defendant reserves the right to amend and

supplement this proposed witness list as necessary based on the Court’s rulings on motions in

limine and at the close of the government’s case-in-chief. The defendant also reserves the right to

call witnesses included on the government’s proposed witness list whom the government does

not call at trial. This list does not include witnesses that may be necessary for rebuttal.

           1. John Bonica, Acton, MA

           2. Mike Campagnone, Seekonk, MA

           3. John Cinotti, Framingham, MA

           4. Richard Condron, Summerfield, FL

           5. John Conine, Houston, TX

           6. Alex Driessen, Henniker, NH

           7. Brent Galloway, Dothan, AL

           8. Bill Hagy, Lottesville, VA
         Case 1:17-cr-10243-IT Document 378 Filed 08/23/21 Page 2 of 3




          9. David (“Ted”) Hill, St. Augustine, FL

          10. Seth Kettleman, Middleton, MD

          11. Eric Levesque, Brookfield, NH

          12. Richard MacKenzie, Burlington, MA

          13. Terry Mazanec, Solon, OH

          14. Christopher Morris, Belmont, MA

          15. Floyd Earl Riley, Moberly, MO

          16. Terrence Spampanato, Reno, NV

          17. Alejandro Jason Tirado, Littleton, MA

          18. Kevin Turner, Concord, MA

          19. Daniel Wilson, Fort Smith, AR

Dated: August 23, 2021                              Respectfully submitted,

                                                    CHRISTOPHER CONDRON

                                                    By his attorneys,

                                                    /s/ David J. Grimaldi
                                                    David J. Grimaldi (BBO # 669343)
                                                    David J. Grimaldi, P.C.
                                                    929 Massachusetts Avenue, Suite 200
                                                    Cambridge, MA 02139
                                                    Tel: (617) 661-1529
                                                    Fax: 857-362-7889
                                                    david@attorneygrimaldi.com


                                                    Seth B. Orkand (BBO # 669810)
                                                    ROBINSON & COLE LLP
                                                    One Boston Place, 25th Floor
                                                    Boston, Massachusetts 02108
                                                    Tel: (617) 557-5915
                                                    Fax: (617) 557-5999
                                                    sorkand@rc.com



                                              -2-
          Case 1:17-cr-10243-IT Document 378 Filed 08/23/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that I served a true and accurate copy of the foregoing by ECF upon all

counsel of record on August 23, 2021.

                                                   /s/ David J. Grimaldi
                                                   David J. Grimaldi




                                             -3-
